Title: From Benjamin Franklin to Samuel Rhoads, 5 January 1774
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend,
London, Jan. 5. 1774
I received your Favours of Oct. 29 and 31, inclosing the Votes, for which I thank you.
I am much obliged to the Assembly for the repeated Marks of their Confidence in me. The Great Officers of State having generally been in the Country, no public Business of consequence has for some time been transacted here. But the Parliament meets next Week, when all will return again to their Stations and the Duty of their Offices, and the Boards resume Business. I do not find that your Laws of last Winter have yet been presented, and the time is now near for carrying your Paper-money Act into Execution. At present I do not see any Difficulty likely to arise upon it, on the Part of the Board of Trade, unless one should be started on the Uncertainty, there being no mention of the Value or kind of the Money to be struck, whether Sterling or Proclamation, or any other. But it being an Act of Pennsylvania, I suppose it is to be understood that the Money will be of the Value of the present Currency of that Province. Virginia has lately had a Quantity of Copper-Halfpence struck at the Mint here for their Province. Inclos’d I send you a Specimen of them. They may serve to keep out the worthless counterfeit Trash of late so common. With great Esteem and Respect, I am ever, Dear Friend, Yours most affectionately
B Franklin
Samuel Rhoads, Esqr
 
Addressed: To / Saml Rhoads, Esqr / Philadelphia / via N York / per Packet / B Free Franklin
